DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/075,464 and 15/246,888, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  14/075,464 and 15/246,888 fail to provide support for claims 9 and 14. Specifically (Claim 9) the holes are semi-circular slots; (Claim 14) wherein the one or more holes have a semi-circular shape. Accordingly claims 9 and 14 are not entitled to the benefit of the prior applications. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the holes are semi-circular slots must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the holes" in line 1 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner is interpreting the limitation as “the one or more holes”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipp (U.S. Patent Publication No. 2011/0087240 A1). Shipp is cited in the IDS. 
Regarding claim 1, Shipp discloses a surgical fastener (10) comprising: a head (11) including at least one external thread (17) to engage (Fig. 6, Paragraph 0058) with a corresponding internal thread (38) of a delivery device (20); and a coil body (13) that is separate from (Fig. 1, Paragraph 0049) and attached to the head (11), the coil body (13) including a plurality of coil windings (15a-15c), wherein a proximal end (proximal end of 13) of the coil body (13) is attached to (Fig. 1) a distal face (distal face of 11) of the head (11) with a proximal-most coil winding (15c) being spaced from (Fig. 1, via 12) the distal face (distal face of 11) of the head (11) to form a gap (Fig. 1, gap at 12) therebetween. (Figs. 1-6, Paragraphs 0049-0051 and 0056-0058). 
Regarding claim 3, Shipp discloses the surgical fastener according to claim 1, wherein a maximum outer transverse dimension (maximum outer transverse dimension of 13, Fig. 1) of the coil body (13) is smaller than (Fig. 1) a maximum outer transverse dimension (maximum outer transverse dimension of 11, Fig. 1) of the head (11) so that the coil body (13) does not interact (Fig. 6, Paragraph 0058) with the internal thread (38) of the delivery device (20) when the external threads (17) of the head (11) engage (Fig. 6, Paragraph 0058) the internal thread (38). (Figs. 1 and 6, Paragraphs 0049 and 0058). 
Regarding claim 4, Shipp discloses the surgical fastener according to claim 1, wherein the proximal end (proximal end of 13) of the coil body (13) is attached to (Fig. 1, via 12) a central portion (central portion of 11, Fig. 1) of the head (11). (Fig. 1, Paragraph 0049). 

Regarding claim 12, Shipp discloses the surgical fastener according to claim 1, wherein the head (11) includes two or more radial wings (15, Fig. 2) extending in an outward radial direction (Fig. 2) from a body (body of 11) of the head (11), where each wing (15) includes the at least one external thread (17). (Figs. 1-3, Paragraphs 0049 and 0058). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipp (U.S. Patent Publication No. 2011/0087240 A1). Shipp is cited in the IDS.
Regarding claim 2, Shipp discloses the claimed invention except for wherein the gap is between 0.05 mm and 0.13 mm inclusively. Shipp discloses a gap (gap between 15c and 11, see Fig. 3) that allows a surgical mesh to rest therein (Fig. 3). It would have been an obvious matter of design choice to have the gap be between 0.005mm and 0.13 mm inclusively, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Shipp discloses the claimed invention except for the dimensions of the fastener. It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have wherein the coil body extends between 3 mm to 5.5 mm inclusively from a distal face of the head, since Applicant has not disclosed that these fastener dimensions solves any stated problem, provides any advantage, or is used for any particular purpose and both Applicant's invention and Shipp are used for the same purpose of deploying a fastener into tissue and securing a hernia mesh. One of having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both fastener dimensions in the claimed ranges and fastener dimensions outside of those ranges. The prior art device performs a similar function and thus need to be a similar size. Therefore, it would have been prima facie obviousness to modify Shipp to obtain the invention of claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Shipp.


s 7-9, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipp (U.S. Patent Publication No. 2011/0087240 A1) in view of Fallin et al. (U.S. Patent Publication No. 2010/0145393 A1). Shipp and Fallin et al. are cited in the IDS. 
Regarding claims 7-8, Shipp discloses the surgical fastener according to claim 1 as seen above. 
However, Shipp does not disclose (Claim 7) wherein the head is constructed and arranged to support tissue ingrowth; (Claim 8) wherein the head body includes one or more holes adapted to receive tissue ingrowth. 
Fallen et al. discloses a similar device in the same field of endeavor (Claim 7) wherein the head (412) is constructed and arranged (Paragraph 0042) to support tissue ingrowth (Abstract, Paragraph 0032); (Claim 8) wherein the head body (body of 412) includes one or more holes (pores) adapted to receive (Paragraphs 0032 and 0042) tissue ingrowth (Abstract, Paragraph 0032).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Shipp with the material composition teachings of Fallen et al. The motivation for the modification is to allow for greater fixation and greater security that is more anatomical in nature.
Regarding claim 9, the combination of Shipp and Fallen et al. discloses the surgical fastener according to claim 8 as seen above. Fallen et al. further discloses the claimed invention except for the shape of the slots.  It would have been an obvious matter of design choice to change the circular slots to semi-circular slots, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
     
Regarding claims 13-15, and 18-20, Shipp discloses (Claim 13) a surgical fastener (10) comprising: a head (11) including a head body (body of 11) and at least two radial wings (15) extending in an outward radial direction (Fig. 2) from the head body (body of 11), each wing (15) including at least (Claim 15) wherein the coil body (13) includes a central post (12) at the proximal end (proximal end of 13) that is attached to (Fig. 1) a central portion (central portion of 11) of the head (11); (Claim 18) wherein a maximum outer transverse dimension (maximum outer transverse dimension of 13, Fig. 1) of the coil body (13) is smaller than (Fig. 1) a maximum outer transverse dimension (maximum outer transverse dimension of 11, Fig. 1) of the head (11) so that the coil body (13) does not interact (Fig. 6, Paragraph 0058) with the internal thread (38) of the delivery device (20) when the external threads (17) of the head (11) engage (Fig. 6, Paragraph 0058) the internal thread (38); (Claim 19) wherein a proximal-most coil winding (15c) of the coil body (13) is spaced from (Fig. 1) the distal face (distal face of 11) of the head (11) to form a gap (Fig. 1, gap at 12)  therebetween. (Figs. 1-6, Paragraphs 0049-0051 and 0056-0058).
 However, Shipp does not disclose (Claim 13) one or more holes extending from a proximal face of the head to a distal face of the head, wherein the one or more holes are configured to receive tissue ingrowth; (Claim 14) wherein the one or more holes have a semi-circular shape.
Fallen et al. discloses a similar device in the same field of endeavor (Claim 13) one or more holes (pores) extending from (Fig. 6, Paragraphs 0032 and 0042) a proximal face (proximal face of 412) of the head (412) to a distal face (distal face of 412) of the head (412), wherein the one or more holes (pores) are configured (Paragraphs 0032 and 0042) to recieve tissue ingrowth (Abstract, Paragraph 0032).

Regarding claim 14, the combination of Shipp and Fallen et al. discloses the surgical fastener according to claim 13 as seen above. Fallen et al. further discloses the claimed invention except for the shape of the holes.  It would have been an obvious matter of design choice to change the circular holes to semi-circular holes, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 20, Shipp in view of Fallen et al. discloses the claimed invention except for wherein the gap is between 0.05 mm and 0.13 mm inclusively. Shipp discloses a gap (gap between 15c and 11, see Fig. 3) that allows a surgical mesh to rest therein (Fig. 3). It would have been an obvious matter of design choice to have the gap be between 0.005mm and 0.13 mm inclusively, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipp (U.S. Patent Publication No. 2011/0087240 Al) in view of Tormala (U.S. Patent No. 6,383,187 B2). Shipp and Tormala are cited in the IDS. 
Regarding claim 10, Shipp discloses the surgical fastener according to claim 1 as shown above.
However, Shipp does not disclose (Claim 10) wherein the head and the coil body are fabricated from different materials; 
Tormala discloses a similar device in the same field of endeavor (Claim 10) wherein the head (4) and the coil body (3) are fabricated from different materials (Column 4 Lines 40-67), (Figs. 1-2, Column 4 Lines 40-67).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipp (U.S. Patent Publication No. 2011/0087240 A1) in view of Fallin et al. (U.S. Patent Publication No. 2010/0145393 A1) in further view of Tormala (U.S. Patent No. 6,383,187 B2). Shipp, Fallin et al. and Tormala are cited in the IDS. 
Regarding claim 17, Shipp in view of Fallin et al. discloses the surgical fastener according to claim 13 as shown above.
However, Shipp in view of Fallin et al. does not disclose wherein the head and the coil body are fabricated from different materials; 
Tormala discloses a similar device in the same field of endeavor wherein the head (4) and the coil body (3) are fabricated from different materials (Column 4 Lines 40-67), (Figs. 1-2, Column 4 Lines 40-67).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Shipp in view of Fallin et al. with the material composition teachings of Tormala. The motivation for the modification is for the purposes of controlling degradation of the respective components of the device to ensure secure engagement throughout the degradation process. (Tormala, Column 4 Lines 40-67).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 12-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 9 of U.S. Patent No. 9,445,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained with the claims of the patent publication see table below. 
16/434,598:
1
2
4
5
6
12
13
15
16
9,445,814:
2
3
2
2
2
2
9
9
9


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771